Citation Nr: 0119185	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  98-12 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
cesarean section, degenerative changes at C3-C4, back pain, a 
left foot disability, a left knee disability, a right knee 
disability, and left hip bursitis. 

2.  Entitlement to rating in excess of 20 percent for status 
post artery bypass grafting due to aneurysm.  

3.  Entitlement to compensable ratings for bursitis of the 
right hip, a plantar wart on the right foot, residuals of a 
right wrist fracture, a bilateral mandibular fracture, 
residual scarring from an artery graft in the right thigh, a 
scar on the chin, residuals of a left wrist fracture, and 
status post small bowel obstruction due to adhesions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 1985 to March 
1996. 


This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  The VA 
Regional Offices in Philadelphia, Pennsylvania and Milwaukee, 
Wisconsin participated in the veteran's appeal prior to her 
move to the most recent address of record in Tampa, Florida.  
 

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
to which the veteran was notified by letter dated in May 
2001, a remand in this case is required for compliance with 
the duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional development action is required under the VCAA, and 
given the fact that the RO denied several of the claims on 
appeal based on a legal concept eliminated by the VCAA; 
namely, well-groundedness, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
while the Board commends the RO for the development it has 
undertaken, and for informing the veteran of her rights under 
the VCAA by letter dated in May 2001, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In this regard, while the RO has 
obtained VA outpatient treatment records dated through 
December 1999, apparently all from a VA medical facility in 
Tampa, Florida, the veteran referenced continuing VA 
outpatient treatment, including some scheduled for May 2000, 
in a March 2000 statement.  Thus, while the RO is again 
commended for its efforts in obtaining the VA outpatient 
treatment records, the Board concludes that the VCAA requires 
further action of the RO in this regard.  There has also been 
reference to treatment at the Durham Army Medical Clinic, 
apparently located at the Carlisle Barracks in Carlisle, 
Pennsylvania, and this remand will afford the RO one more 
opportunity to obtain these records.  See correspondence from 
RO to veteran dated January 26, 2000.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file, 
including the letter sent to the veteran 
in May 2001, and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 has been 
completed.  In particular, the RO should 
ensure that all the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  The RO is 
requested to consider whether it would be 
desirable or necessary to obtain medical 
opinions with respect to the etiology of 
current disabilities claimed to be 
causally related to military service.

2.  The RO should obtain and associate 
with the claims file any clinical records 
from VA outpatient treatment from 2000 to 
the present time.  The RO should also 
conduct the appropriate efforts to obtain 
any additional records of military or 
private medical treatment, to include 
records from the Durham Army Medical 
Clinic at the Carlisle Barracks, and 
associate them with the claims file.  

3.  The RO should review the examination 
reports of record to determine if they 
contain sufficient clinical evidence to 
adjudicate the claims on appeal.  To the 
extent there is not sufficient clinical 
evidence to adjudicate a claim on appeal, 
the veteran should be scheduled for an 
examination in order to obtain such 
evidence.  

4. Thereafter, the RO should readjudicate 
the claims on appeal.  If any the benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





